UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                               )
KEVIN DARNELL WINGFIELD,                       )
a minor, by his mother and next friend,        )
Priscilla Elizabeth Greene                     )
                                               )
                       Plaintiffs,             )
                                               )
v.                                             )           Case No. 00-cv-121 (RCL)
                                               )
DISTRICT OF COLUMBIA                           )
                                               )
                       Defendant.              )


                                      [ffiOPOSRt'Jl()RDER

        For the reasons set forth in the Memorandum Opinion issued this date in Keith Allen, et

al. v. District of Columbia, No. 00-cv-591, it is hereby

        ORDERED that Defendant shall pay Plaintiffs, within 30 days of the date of this Order,

$2,211.61, an amount which represents the remaining interest owed to Plaintiffs on the capped

attorney's fees and costs in this case.

        SO ORDERED.




Date:
                                                      ROYC. LAMBERTH
                                                      UNITED STATES DISTRICT JUDGE